 

PLACEMENT AGENCY AGREEMENT

 

March 8, 2017

 

Taglich Brothers, Inc.

790 New York Avenue, Suite 209

Huntington, New York 11743

Attn: Robert Schroeder, Vice President Investment Banking

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”), Air
Industries Group, a Nevada corporation (the “Company”), hereby agrees to offer
and sell up to an aggregate of $1,250,000 principal amount of the Company’s
Subordinated Convertible Notes due January 31, 2019 (the “Notes”), together with
five-year warrants to purchase 7,692 shares of Common Stock for each $100,000
principal amount of Notes purchased (the “Offering”), directly to various
investors (each, an “Investor” and, collectively, the “Investors”) through
Taglich Brothers, Inc. (“Taglich Brothers”), as the exclusive placement agent
(the “Placement Agent”). The Offering will commence March 8, 2017, and terminate
on the close of business on March 31, 2017 (the “Initial Offering Period”),
which period may be extended by the Company for up to an additional 10 days
(this additional period and the Initial Offering Period shall be referred to as
the “Offering Period”). The Company may hold a closing at any time during the
Offering Period (each, a “Closing” and the first of which is referred to as the
“First Closing”). At such Closings, the Company may sell up to a maximum of
$1,250,000 in Notes in the aggregate (the “Maximum Amount”).

 

The Notes are convertible, at the option of the Investor, into shares of the
Company’s common stock, $0.001 par value per share (the "Common Stock”), at an
initial conversion price of $3.25 per share, subject to certain adjustments in
accordance with the provisions of the Notes, except that for Investors who are
officers, directors or otherwise deemed to be affiliates of the Company under
the rules of the NYSE MKT (each, an “Affiliate”), the initial conversion price
of the Notes shall be the higher of $3.25 and the closing price of the Company’s
Common Stock as of the market close immediately prior to the closing of that
Affiliate’s purchase of the Notes.

 

The exercise price of the Warrants shall be an amount equal to the closing price
of the Company’s Common Stock as of the market close immediately prior to the
closing, subject to certain adjustments in accordance with the terms of the
Warrant. The Company will enter into subscription agreements with the Investors
for the purchase of the Notes (the “Subscription Agreements”). The Placement
Agent may retain other brokers or dealers to act as co-placement agents,
sub-agents or selected-dealers on its behalf in connection with the Offering.
The Notes, Warrants, and the Common Stock issuable upon conversion of the Notes
(the “Conversion Shares”) and upon exercise of the Warrants (the “Warrant
Shares”) are sometimes referred to collectively in this Agreement as the
“Securities.”

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.            Agreement to Act as Placement Agent.

 

(a)          On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Notes with the terms
of the Offering to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors. The Placement Agent
will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Notes, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Notes for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
the Notes and the Company shall have the sole right to accept offers to purchase
the Notes and may reject any such offer, in whole or in part. Subject to the
terms and conditions hereof, payment of the purchase price for, and delivery of,
the Notes shall be made at one or more closings. As compensation for services
rendered, on the date of each Closing (each, a “Closing Date”), the Company
shall pay to the Placement Agent the fees and expenses set forth below:

 







 

(i)           A cash fee (the “Cash Fee”) equal to 8% of the gross proceeds
received by the Company from the sale of the Notes at each Closing of the
Offering, payable at the Company’s option, in cash or additional convertible
notes and warrants having the same terms and conditions as the Notes and
Warrants.

 

(ii)         For an aggregate purchase price of $50, such number of Common Stock
purchase warrants (the “Placement Agent Warrants”) shall be issued to the
Placement Agent or its designees at each Closing to purchase a number of shares
of Common Stock equal to 10% of the aggregate number of the shares of Common
Stock issuable upon immediate conversion of the Notes sold at such Closing. The
Placement Agent Warrants shall be in a customary form reasonably acceptable to
the Placement Agent and shall have an exercise price equal to closing price of
the Company’s Common Stock as of the market close immediately prior to the
closing and an expiration date of January 31, 2022.

 

(b)          The term of the Placement Agent’s exclusive engagement will be
until the completion of the Offering (the “Exclusive Term”); provided, however,
that either the Company or the Placement Agent may terminate the engagement with
respect to itself at any time upon 10 days written notice to the other parties.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof, will survive
any expiration or termination of this Agreement. Nothing in this Agreement shall
be construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 



2



 

Section 2.            Representations, Warranties and Covenants of the Company.
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of each Closing Date, as follows:

 

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company (the “Subsidiaries”) are set forth in the SEC Reports. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the Subscription Agreements (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no action, claim, suit,
investigation or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition), whether commenced or
threatened (“Proceeding”) has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Subscription Agreements and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and under the Subscription Agreements have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined below). This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



3



 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the
Subscription Agreements, the issuance and sale of the Notes and Warrants and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and the
Subscription Agreements, other than: (i) the consent of PNC Bank, National
Association, as the Company’s senior lender, under the Amended and Restated
Revolving Credit, Term Loan and Security Agreement, as amended (the “Loan
Agreement”) (ii) the filing of Form D with the Unites States Securities and
Exchange Commission (“Commission”), (iii) the filing with the Commission
pursuant to Section 4(a); (iv) application(s) to the NYSE MKT (the “Trading
Market”) for the listing of the Conversion Shares and Warrant Shares for trading
thereon in the time and manner required thereby, and (v) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

 

(f)           Issuance of the Securities; Registration. The Notes and Warrants
have been duly authorized, and when issued in accordance with the terms set
forth in the Purchase Agreement, will be duly and validly issued, and constitute
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms. The shares of Common Stock issuable upon
conversion of the Notes and upon exercise of the Warrants have been duly
authorized, and when issued in accordance with the terms thereof, will be duly
and validly issued, fully paid and non-assessable, free and clear of all Liens
imposed by the Company, other than restrictions on transfer provided for in this
Agreement and the Subscription Agreements. The Company has reserved from its
duly authorized capital stock a sufficient number of shares of Common Stock for
issuance upon conversion of the Notes and upon the exercise of the Warrants.

 



4



 

(g)          Capitalization. The capitalization of the Company is as set forth
in the SEC Reports. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time any Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock (“Common Stock
Equivalents”) outstanding as of the date of the most recently filed periodic
report under the Exchange Act. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Subscription Agreements. Except as set forth in the
SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or the capital stock of any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents or capital stock of any Subsidiary. The issuance and
sale of the Securities will not obligate the Company or any Subsidiary to issue
shares of Common Stock or other securities to any Person (other than the
Investors and the Placement Agent) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. There are no outstanding securities or
instruments of the Company or any Subsidiary that contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
redeem a security of the Company or such Subsidiary. The Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



5



 

(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by the Subscription Agreements or disclosed in the
SEC Reports, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

 

(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement, any of the
Subscription Agreements, or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)          Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, none of the Company’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good. No executive officer of the Company or any Subsidiary, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



6



 

(l)           Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), other than
such matters as have been waived by PNC Bank, (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(m)        Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect

 

(n)          Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)          Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens that are set forth in the SEC Reports and for Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 



7



 

(p)          Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as would not have a Material Adverse Effect. To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(q)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(r)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



8



 

(s)           Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 

(t)           Certain Fees. Except as set forth herein, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement and the Subscription Agreements. The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement and
Subscription Agreements.

 

(u)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)          Registration Rights. Except as disclosed in the SEC Reports, no
Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary.

 

(w)         Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 



9



 

(x)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the Subscription Agreements, including without limitation as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.

 

(y)         Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement and the Subscription
Agreements, the Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Investors or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Subscription
Agreements. The Company understands and confirms that the Investors will rely on
the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investors regarding the Company and, its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.

 

(z)          No Integrated Offering. Except for $1,200,000 principal amount
Notes issued and sold to accredited investors in a private placement in February
2017, together with warrants to purchase common stock, for which Taglich
Brothers acted as the Company’s placement agent, neither the Company, nor any of
its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Notes to be integrated with prior offerings by the Company for purposes of any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

 

(aa)        Solvency. Based on the consolidated financial condition of the
Company as of each Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Notes hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from each Closing Date.
The SEC Reports sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $500,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $500,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 



10



 

(bb)       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(cc)        Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(dd)       Accountants. The Company’s accounting firm is set forth in the SEC
Reports. To the knowledge and belief of the Company, such accounting firm is a
registered public accounting firm as required by the Exchange Act. Such
accounting firm expressed its opinion with respect to the financial statements
included in the Company’s Annual Report for the fiscal year ended December 31,
2015.

 

(ee)        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 



11



 

(ff)          Office of Foreign Assets Control. Neither the Company nor any
Subsidiary, to the Company's knowledge, any director, officer, agent, employee
or affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(gg)       U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Investor’s request.

 

(hh)       Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)         Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

 

(jj)         Certificates. Any certificate signed by an officer of the Company
and delivered to the Placement Agent shall be deemed to be a representation and
warranty by the Company to the Placement Agent as to the matters set forth
therein.

 

(kk)       Reliance. The Company acknowledges that the Placement Agent will rely
upon the accuracy and truthfulness of the foregoing representations and
warranties and hereby consents to such reliance.

 

(ll)         Private Placement. No registration under the Securities Act is
required for the offer and sale of the Notes and Warrants by the Company to the
Investors pursuant to the Subscription Agreements. The issuance and sale of the
Notes and Warrants pursuant to the Subscription Agreements, and the issuance of
the Conversion Shares in accordance with the terms of the Notes and the issuance
of the Warrant Shares in accordance with the terms of the Warrants does not
contravene the rules and regulations of the Trading Market.

 

(mm)    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Notes by any form of
general solicitation or general advertising. The Company has offered the Notes
and Warrants for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 



12



 

(nn)      No Disqualification Events.  With respect to the Notes and Warrants to
be offered and sold pursuant to the Subscription Agreements in reliance on Rule
506 under the Securities Act, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Investors a copy of any disclosures provided thereunder.

 

(oo)      Other Covered Persons. Other than the Placement Agent, the Company is
not aware of any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Notes.

 

(pp)      Notice of Disqualification Events. The Company will notify the
Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

Section 3.            Delivery and Payment. Each Closing shall occur at the
offices of Eaton & Van Winkle LLP (“Company Counsel”), 3 Park Avenue, 16th
floor, New York, New York 10016 (or at such other place as shall be agreed upon
by the Placement Agent and the Company. Subject to the terms and conditions
hereof, at each Closing payment of the purchase price for the Notes sold on such
Closing Date shall be made by Federal Funds wire transfer to the Company against
delivery of such Notes and Warrants or as otherwise set forth in the
Subscription Agreements, and such Notes and Warrants shall be registered in such
name or names and shall be in such denominations, as the Placement Agent may
request at least one business day before the time of purchase (as defined
below).

 

Deliveries of the documents with respect to the purchase of the Notes, if any,
shall be made at the offices of Company Counsel. All actions taken at a Closing
shall be deemed to have occurred simultaneously.

 

Section 4.            Covenants and Agreements of the Company. The Company
further covenants and agrees with each of the Placement Agents as follows:

 

(a)          Securities Laws Disclosure; Publicity. The Company shall file a
Current Report on Form 8-K, including this Agreement, the form of Notes and form
of Warrants as exhibits thereto, with the Commission within the time required by
the Exchange Act.

 

(b)          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof upon request of the Placement Agent. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Investors under
applicable securities or “Blue Sky” laws of the states of the United States and
shall provide evidence of such actions upon request of the Placement Agent.

 



13



 

(c)          Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Notes in a manner that would require the registration under the
Securities Act of the sale of the Notes or that would be integrated with the
offer or sale of the Notes for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

(d)          Transfer Agent. The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(e)          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Notes pursuant to the Subscription Agreements for working capital
purposes, including the payment of bank debt and payment of trade payables, and
shall not use such proceeds: (a) for the redemption of any Common Stock or
Common Stock Equivalents, (b) for the settlement of any outstanding litigation
or (c) in violation of FCPA or OFAC regulations.

 

(f)           Periodic Reporting Obligations. While any of the Securities remain
outstanding, the Company will duly file, on a timely basis, with the Commission
and the Trading Market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.

 

(g)          Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
deem necessary or appropriate to consummate the Offering, all of which will be
in form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and each
is a third party beneficiary of, the representations and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.

 

(h)          No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

(i)           Acknowledgment. The Company acknowledges that any advice given by
each of the Placement Agent to the Company is solely for the benefit and use of
the Board of Directors of the Company and may not be used, reproduced,
disseminated, quoted or referred to, without the Placement Agent’s prior written
consent.

 

(j)           Announcement of Offering. The Company acknowledges and agrees that
the Placement Agent may, subsequent to the Closing, make public its involvement
with the Offering.

 



14



 

(k)          Confidentiality. The Company acknowledges that this Agreement and
all opinions and advice (whether written or oral) given by the Placement Agent
to the Company in connection with the Placement Agent’s engagement are intended
solely for the benefit and use of the Company. The Company further acknowledges
that neither the terms of this Agreement nor any of the Placement Agent’s
opinions or financial advice will be disclosed to any third party (other than
the Company’s officers, directors, employees and advisors), without the prior
written consent of the Placement Agent, except as required by law, regulation,
legal or regulatory process, or any order or other action of a court or
administrative agency of competent jurisdiction. The Placement Agent agrees that
any non-public information relating to the Company or any potential investor
received by the Placement Agent from or at the direction of the Company will be
used by the Placement Agent solely for the purpose of performing its roles
contemplated hereunder and that the Placement Agent will maintain the
confidentiality thereof. Notwithstanding the foregoing, the Placement Agent may
disclose confidential information hereunder (i) to such of its employees and
advisors as the Placement Agent determines have a need to know and who are bound
to hold such information confidential, and (ii) to the extent necessary to
comply with any order or other action of a court or administrative agency of
competent jurisdiction.

 

(l)           Reliance on Others. The Company confirms that it will rely on its
own counsel and accountants for legal and accounting advice.

 

(m)         No Partnership. The Company is a sophisticated business enterprise
that has retained the Placement Agent for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

 

(n)          Research Matters. By entering into this Agreement, the Placement
Agent do not provide any promise, either explicitly or implicitly, of favorable
or continued research coverage of the Company and the Company hereby
acknowledges and agrees that the Placement Agent’s selection as a placement
agent for the Offering was in no way conditioned, explicitly or implicitly, on
the Placement Agent providing favorable or any research coverage of the Company.
In accordance with FINRA Rule 2711(e), the parties acknowledge and agree that
the Placement Agent has not directly or indirectly offered favorable research, a
specific rating or a specific price target, or threatened to change research, a
rating or a price target, to the Company or inducement for the receipt of
business or compensation.

 

Section 5.            Conditions of the Obligations of the Placement Agent. The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of each Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a)          Corporate Proceedings. All corporate proceedings and other legal
matters in connection with this Agreement, the Transaction Documents, and the
sale and delivery of the Notes, shall have been completed or resolved in a
manner reasonably satisfactory to the Investors and the Placement Agent, and the
Placement Agent shall have been furnished with such papers and information as it
may reasonably have requested to enable it to pass upon the matters referred to
in this Section 5.

 

(b)          No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, in the Placement
Agent’s sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Change or Material Adverse Effect.

 



15



 

(c)          Officers’ Certificate. The Placement Agent shall have received on
each Closing Date, other than the date hereof, a certificate of the Company,
dated as of such Closing Date, signed by the Chief Executive Officer and Chief
Financial Officer of the Company, to the effect that, and each Placement Agent
shall be satisfied that, the signers of such certificate have reviewed this
Agreement and the Subscription Agreements and to the further effect that:

 

(i)           The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date; and

 

(ii)           Subsequent to the respective dates as of which information is
given in the SEC Reports and the Subscription Agreements, there has not been:
(a) any Material Adverse Change; (b) any transaction that is material to the
Company and the Subsidiaries taken as a whole, except transactions entered into
in the ordinary course of business; (c) any obligation, direct or contingent,
that is material to the Company and the Subsidiaries taken as a whole, incurred
by the Company or any Subsidiary, except obligations incurred in the ordinary
course of business; (d) any material change in the capital stock (except changes
thereto resulting from the exercise of outstanding stock options or warrants) or
outstanding indebtedness of the Company or any Subsidiary; (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company; or (f) any loss or damage (whether or not insured) to the property of
the Company or any Subsidiary which has been sustained or will have been
sustained which has a Material Adverse Effect.

 

(d)          Stock Exchange Listing. The Common Stock shall be registered under
the Exchange Act and shall be listed on the Trading Market, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the Trading
Market, nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing.

 

(e)          Additional Documents. On or before each Closing Date, the Placement
Agent shall have received such information and documents as the Placement Agent
may reasonably require for the purposes of enabling it to pass upon the issuance
and sale of the Notes as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.            Payment of Expenses. The Company agrees to pay all costs,
fees and expenses incurred by the Company in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) the fees and expenses associated with
including the Securities on the Trading Market; and (vi) all costs and expenses
incident to the travel and accommodation of the Company’s employees on the
“roadshow,” if any.

 



16



 

Section 7.            Indemnification and Contribution.

 

(a)       The Company agrees to indemnify and hold harmless the Placement Agent,
its affiliates and each person controlling the Placement Agent (within the
meaning of Section 15 of the Securities Act), and the directors, officers,
agents and employees of the Placement Agent, their affiliates and each such
controlling person (the Placement Agent, and each such entity or person. an
“Indemnified Person”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively, the “Liabilities”), and
shall reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any SEC Report or
Transaction Document or by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) otherwise
arising out of or in connection with advice or services rendered or to be
rendered by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions; provided, however,
that, in the case of clause (ii) only, the Company shall not be responsible for
any Liabilities or Expenses of any Indemnified Person that are finally
judicially determined to have resulted solely from such Indemnified Person's (x)
gross negligence or willful misconduct in connection with any of the advice,
actions, inactions or services referred to above or (y) use of any offering
materials or information concerning the Company in connection with the offer or
sale of the Notes in the Offering which were not authorized for such use by the
Company and which use constitutes gross negligence or willful misconduct. The
Company also agrees to reimburse each Indemnified Person for all Expenses as
they are incurred in connection with enforcing such Indemnified Person's rights
under this Agreement.

 

(b)       Upon receipt by an Indemnified Person of actual notice of an Action
against such Indemnified Person with respect to which indemnity may be sought
under this Agreement, such Indemnified Person shall promptly notify the Company
in writing; provided that failure by any Indemnified Person so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by the Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to such
Placement Agent, which counsel may also be counsel to the Company. Any
Indemnified Person shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company has failed promptly to assume the defense and employ counsel or (ii) the
named parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 



17



 

(c)       In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agents
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement.

 

(d)       The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person's actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company that are finally judicially determined to
have resulted solely from such Indemnified Person's gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

(e)       The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person's services under or in connection with,
this Agreement.

 

Section 8.            Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Notes sold hereunder and any
termination of this Agreement. A successor to the Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.

 



18



 

Section 9.            Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Placement Agent:

 

Taglich Brothers, Inc.

790 New York Avenue

Huntington, NY 11743

Facsimile: 631 757 2100

Attention: Michael Taglich

 

If to the Company:

 

360 Motor Parkway, Suite 100

Hauppauge, New York 11788

Facsimile: 631 206 9152

Attention: Michael Recca, CFO

 

With a copy to:

 

Eaton & Van Winkle LLP

3 Park Avenue, 16th Floor

New York, New York 10016

Facsimile: (212) 779-9928

Attention: Vincent J. McGill

E-mail: vmcgill@evw.com

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 



19



 

Section 10.        Successors. This Agreement will inure to the benefit of and
be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

 

Section 11.        Partial Unenforceability. The invalidity or unenforceability
of any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

Section 12.        Governing Law Provisions. This Agreement shall be deemed to
have been made and delivered in New York City and both this engagement letter
and the transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Placement Agents and the Company further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding. Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of their affiliates,
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities. If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

Section 13.        General Provisions.

 

(a)       This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 



20



 

(b)       The Company acknowledges that in connection with the offering of the
Notes: (i) the Placement Agent has acted at arms’ length, is not an agent of,
and owes no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Notes.

 

[The remainder of this page has been intentionally left blank.]

 



21



 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 



 

Very truly yours,

 

AIR INDUSTRIES GROUP

a Nevada corporation

 

By: /s/ Michael Recca

Michael Recca

Chief Financial Officer

 

 



 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



TAGLICH BROTHERS, INC.

 

By: /s/ Robert Schroeder

Robert Schroeder

Vice President, Investment Banking

 

 

 



 

